Citation Nr: 0719797	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  01-08 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and January 2001 rating 
determinations of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned at the RO in February 2002.

This matter was remanded for additional development in July 
2003 and August 2005.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In its July 2003 remand, the Board noted that the veteran had 
contended that following service he was medically examined at 
Fort MacArthur in San Pedro, California.  He reported that 
during this examination he complained of bilateral knee pain 
and hearing loss. 

The Board requested that the RO take steps to secure copies 
of medical records associated with the appellant's claimed 
examination at Fort MacArthur in San Pedro, California.  It 
indicated that, if, after making reasonable efforts to obtain 
any records the RO was unable to secure same, the RO was to 
notify the veteran and (a) identify the specific records the 
RO was unable to obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; and (c) describe any 
further action that was to be taken by the RO with respect to 
the claims.  In response, the RO requested records from Ft. 
MacArthur.  In an August 2003 letter, the Appeals Management 
Center (AMC) informed the veteran that the records had been 
requested.  There is no record of any request or response.

In an October 2003 letter, the veteran indicated that he had 
exhausted all possible avenues to obtain more information and 
that he had no further records to send.  

In response to a June 2004 VCAA letter, the veteran forwarded 
an undated report of medical history.  

In the August 2005, remand the Board noted that the veteran 
had consistently indicated that he obtained a physical 
examination and/or treatment for his knees within a year 
after discharge from active duty at Fort MacArthur in San 
Pedro, California.  The Board observed that there was no 
record documenting that the AMC or RO had attempted to 
contact Fort MacArthur.  Moreover, the RO had not advised the 
veteran whether efforts to secure records were successful, as 
was stipulated in the remand.

The Board observed that an appellant had the right to VA 
compliance with the terms of the remand order and that VA had 
a concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, it 
was incumbent upon the originating agency to make an attempt 
to request the cited records from Fort MacArthur or its 
records repository.

The current record shows that while several attempts were 
made to obtain treatment records from the National Personnel 
Records Center, which yielded negative results, records from 
Ft. MacArthur were only requested for the period from January 
1955 to February 1956.  This is the period when the veteran 
was on active duty.  There were no requests for records 
pertaining to the year immediately following service, when 
the veteran reported he received treatment for knee and ear 
problems.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to secure 
copies of medical records associated with 
the appellant's claimed examination at 
Fort MacArthur in San Pedro, California 
(or its records repository), which 
reportedly  performed within the one year 
subsequent to his release from service in 
February 1956.  If unable to secure same, 
notify the appellant and (a) identify the 
specific records you were unable to 
obtain; (b) briefly explain the efforts 
that were made to obtain those records; 
and (c) describe any further action to be 
taken with respect to the claim.

2.  If any pertinent record are obtained, 
refer the claims folder, including those 
records to the medical professionals who 
conducted the December 2004 VA 
examination.  The medical professional 
should review the claims folder and 
comment as to whether the additional 
records change any aspect of his previous 
opinion.  

If the medical professional who conducted 
the December 2004 examination is 
unavailable, the claims folder should be 
referred to a VA physician for a new 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current hearing loss, 
tinnitus or knee disability had its onset 
in service, was identified and disabling 
within one year of service, or is 
otherwise related to a disease or injury 
in service.  The reviewer should provide 
a rationale for these opinions.

3.  If any issues on appeal continue to 
be denied, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


